DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination, the Arguments, Remarks, and Amendments filed on the 2nd day of April, 2021. Claims 1-2, 4-13, and 15-17 are pending. Claims 3 and 14 have been cancelled. Claim 17 is new. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2nd day of April, 2021, has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, and 15-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-2, 4-13, and 15-17, recite method for improving a computerized search system's research recommendations, embodied as instructions stored in non-transitory computer memory of the computerized search system which, when executed by a computer processor. Thus, each of the claims falls within one of the four statutory categories.
In the instant application, the claims recite the limitations of receiving an instruction form a user to place a document into a folder, parsing the input to identify an issues, identifying 
The limitations of “receive an input text from a user”; “parse the input text to identify ore or more issues relevant thereto”; and “identify recommendation candidates relevant to the one or more identified issues including at least identifying any cites to other documents contained in the input text and identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents”, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Examiner notes that steps of “receiving” “parsing” and “identifying” in the context of this claim encompasses the user manually analyzing and searching the documents to identify similarities. Because the limitations recite, observations, evaluations, and judgments, and therefore recite mental processes, the claimed invention amounts to an abstract idea as defined in the “c” grouping of the 2019 PEG.
The limitation of returning results of the identifying step, the results ranked accordingly to a relevancy score indicating how relevant the results are to the documents, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Examiner notes that “weighting” and/or “ranking” in the context of this claim encompasses the user thinking that the most relevant documents should be ranked higher than the less relevant documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is directed to “returning results” which amounts to mere data transmission steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic “user interface” and “processor”, does not take the 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 2 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The claims do not including any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional element to perform the analyzing, searching and ranking steps amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and since the claim lack any computer component the claims are not patent eligible. 
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
The dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. Claims 2, 4-13, and 15-17, are merely reciting further embellishments of the analyzing, searching and returning results steps and do not claim anything that amounts to significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts in view of U.S. Patent Application 20080005101 to Chandra.
Referring to Claim 1, Cohen discloses a method for improving a computerized search system’s research recommendations, embodied as instructions stored in non-transitory computer memory of the computerized search system which, when executed by a computer process (see at least Cohen: Abstract, ¶ 323-350), are configured to: comprising: 
receive an input text from a user 
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
parse the input text to identify one or more conceptual issue topics relevant thereto, including at least identifying any cites to other documents contained in the input text and identifying conceptual issues topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  

Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Examiner notes that Cohen does not explicitly use the term parsing the input text although the parsing of input information is addressed further below. Cohen does not explicitly state including at least identifying any cites to other documents contained in the input text and identifying conceptual issues topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents (further addressed below).
identify recommendation candidates known to be relevant to the one or more identified conceptual issue topics
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 

Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
display results of the identifying step, the results comprising the recommendation candidates ranked according to a respective relevancy score indicating how relevant each recommendation candidate is to the input text, wherein the relevancy score is based on an weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).

Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen does not explicitly state wherein the relevancy score is based on an weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score. 
Cohen does not explicitly disclose:
parse the input text
including at least identifying any cites to other documents contained in the input text and identifying conceptual issues topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents
wherein the relevancy score is based on an weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score

The combination of Cohen and Fouts teaches the parsing step as well as includ(ing) identifying any cites to other documents in the input text and identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, 34-36, 39,and 48-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing inputted information to identify various aspects related to the document because it would provide a legal database system that uses an automatic text processing system provide a suggestion case citations and providing information in real time to the author of a writing (see Fouts: ¶ 10).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest). See also MPEP § 2143(I)(A).
The combination fails to state: wherein the relevancy score is based on a weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score.
Examiner notes that Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (recency) (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of wherein the relevancy score is based on a weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score (as disclosed by Chandra) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of wherein the relevancy score is based on a weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score because it would to provide a better method of determining content relevance (see Chandra: ¶ 9).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of wherein the relevancy score is based on a weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score (as disclosed by Chandra) into the method and system automatically prioritizes the returned suggestions for content based on a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of wherein the relevancy score is based on a weighted aggregation of two or more weighted sub scores, the sub scores including a jurisdiction score, an authority score, an issue similarity score, and a recency score into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document to provide a better method of determining content relevance). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, wherein the parsing step includes identifying conceptual issue topics based one or more formatting aspects of the input text.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further discloses the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 

 Referring to Claim 4, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, wherein the parsing step includes identifying any pincites to locations within other documents in the input text and identifying conceptual issue topics in the input text based on any issues known to be relevant to the identified pincited locations.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).

Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 

Referring to Claim 5, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 4, further comprising, if more than one conceptual issue topic is known to be relevant to an identified pincited location, determining which known conceptual issue topics is most relevant to the input text based on the context of the pincite in the input text.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, and 34-35).

Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 

Referring to Claim 6, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 5, wherein the context includes a text of any blockquote relevant to the pincite in the input text.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall 
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, and 34-35).
Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 


Referring to Claim 7, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 5, wherein the context includes the portion of the input text from the pincite to the previous pincite or the beginning of the input text, whichever is nearer to the pincite.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, and 34-35).
Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).

Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the inputted information could be a block quote text (see at least Fouts: ¶ 42-43).

Referring to Claim 8, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 5, further comprising identifying one or more jurisdictions relevant to the input text and the context of a pincite includes the identified one or more jurisdictions.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, and 34-35).

Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 

Referring to Claim 9, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, wherein the relevancy score is based at least in part on a similarity between each recommendation candidate and the input text.

Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 

Referring to Claim 10, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, wherein the relevancy score is based at least in part on a similarity between each recommendation candidate and documents cited in the input text.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).

Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 

Referring to Claim 11, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 10, wherein the similarity between each recommendation candidate and documents cited in the input text is determined at least in part by comparing a similarity between conceptual issue topics known to be relevant to each recommendation candidate and conceptual issue topics known to be relevant to the documents cited in the input text.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 

Referring to Claim 12, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, further comprising pre-filtering the results of the identifying step before returning them by only passing results having a higher relevancy score than a document cited in the input texts having a lowest relevancy score of all documents cited in the input text.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 

Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 

Referring to Claim 13, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 12, wherein the pre-filtering step is configured to also pass a predetermined number of results having a lower relevancy score than the document cited in the input texts having the lowest relevancy score of all documents cited in the input text.
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 

Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 

Referring to Claim 16, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, including Fouts teaching wherein the parsing step includes converting the input text to HTML format if it is not already in HTML format, executing an HTML parser to extract plain text from the HTML formatted input text, segmenting the plain text into discrete issues and generating metadata for each of the discrete issues (see at least Fouts: ¶ 31-32, and 34).

Referring to Claim 17, the combination of Cohen, Fouts, and Chandra, teaches the method of claim 1, including wherein the jurisdiction score indicates a closeness of jurisdiction scope between the recommendation candidate and the input text, the authority score indicates a degree of authoritativeness of the recommendation candidate, and the recency score indicates a recentness of the recommendation candidate.
Specifically, Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117). Cohen further describes the system identifying “neighbor” folders and content 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (recency) (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, 34-36, 39,and 48-49). 
Chandra, which talks about a method and system for determining the significance and relevance of a search web page, or a portion thereof, teaches it is known to use computer implemented methods to assigned document relevance based on the determined relevance score (see at least Chandra: ¶ 10, 17, 19-21, and 38-46). Chandra further teaches it is known that the relevance score be an aggregate or combination of weighted scores such as similarity score on the issues or subject matter and the authority score (see at least Chandra: ¶ 23, 27, 39, and 43). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts in view of U.S. Patent Application 20080005101 to Chandra in view of U.S. Patent Application 20170212882 to Rollins (hereinafter Rollins).
Referring to 15. The combination of Cohen, Fouts, and Chandra, teaches the method of claim 14, wherein the weighted aggregation is determined by an SVM model.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56). 
Fouts discloses that the legal research can be related to legal writing which one or ordinary skill in the art would consider relevant legal information related to a matter including location and jurisdiction information (see at least Fouts: ¶ 10, 11, and 49). 
The combination fails to state: wherein the weighting of the sub scores is determined by an SVM model
However, Rollins, which talks about a method and system for recommending manuscripts and submissions teaches it is known to incorporate support vector machines within an information and document processing system in which applies weights sub scores of a plurality of features related to the document (see at least Rollins: ¶ 12, 14, 16, 59, and 77). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of weighting of the sub scores is determined by an SVM model (as disclosed by Rollins) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale (as disclosed by the combination of Cohen, Fouts, and Chandra). One of ordinary skill in the art would have been motivated to incorporate the feature of weighting of the sub scores is determined by an SVM model because it would to provide the author with detailed information on past published articles, topics of interest, other similar authors (see Rollins ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of weighting of the sub scores is determined by an SVM model (as disclosed by Rollins) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of weighting of the sub scores is determined by an SVM model into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale). See also MPEP § 2143(I)(A).

Response to Arguments
101 Rejections
Applicant's arguments with respect to the rejection of claims 1-2, 4-13, and 15-16, under 35 USC 101 filed on the 2nd day of April, 2021, have been fully considered but they are not persuasive. In the instant application, the claims recite the limitations of receiving an instruction form a user to place a document into a folder, parsing the input to identify an issues, identifying similar documents that have similar issues within (content) and returning the results in a ranking order. 
The limitations of “receive an input text from a user”; “parse the input text to identify ore or more issues relevant thereto”; and “identify recommendation candidates relevant to the one or more identified issues including at least identifying any cites to other documents contained in the input text and identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant to the identified cited documents”, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Examiner notes that steps of “receiving” “parsing” and “identifying” in the context of this claim encompasses the user manually analyzing and searching the documents to identify similarities. Because the limitations recite, observations, evaluations, and judgments, and therefore recite mental processes, the claimed invention amounts to an abstract idea as defined in the “c” grouping of the 2019 PEG.
The limitation of returning results of the identifying step, the results ranked accordingly to a relevancy score indicating how relevant the results are to the documents, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Examiner notes that “weighting” and/or “ranking” in the context of this claim encompasses the user thinking that the most relevant documents should be ranked higher than the less relevant documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is directed to “returning results” which amounts to mere data transmission steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic “user interface” and “processor”, does not take the claim limitations out of the mental process grouping. Because the limitations recite, observations, evaluations, and judgments, and therefore recite mental processes, the claimed invention amounts to an abstract idea as defined in the “c” grouping of the 2019 PEG.
Furthermore, the claims do not including any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional element to perform the analyzing, searching and ranking steps amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and since the claim lack any computer component the claims are not patent eligible. 
Therefore, the claims stand rejected. 
103 Rejections
Applicant's arguments with respect to the rejection of claims 1-2, 4-13, and 15-16, under 35 USC 103 filed on the 2nd day of April, 2021, have been fully considered but due to the submitted amendments and the adjusted rejection necessitated by the submitted amendments have been rendered moot. The claims stand rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application No. 20140006424 to Al-Kofahi et al. which discusses a software for processing, presenting and recommendation citation information to users based on inputted information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Michael Young/Examiner, Art Unit 3689